IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-14,150-12


EX PARTE PATRICK EUGENE MALLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 888765-C IN THE 179TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to twenty-five (25) years' imprisonment.  The direct appeal was dismissed
for want of jurisdiction.  Malley v. State, No. 01-02-00263-CR (Tex. App. - Houston [1st], May 16,
2002, pet. ref'd).
	After a review of the record, we find that Applicant's claims that challenge his conviction and
appeal are barred as subsequent claims.  See Tex. Code Crim. Proc. Art. 11.07, Sec. 4.  Therefore
they are dismissed.
	Applicant's remaining claim alleging violation of an expunction order is without merit. 
Therefore it is denied.

Filed: September 26, 2007
Do not publish